—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order revoking a suspended judgment of permanent neglect, terminating her parental rights and transferring custody of five of her children to petitioner. Contrary to the contention of respondent, Family Court’s finding after a hearing that she violated the conditions of the suspended judgment is supported by a preponderance of the evidence (see, Matter of Grace Q., 200 AD2d 894, 895). Because that hearing “was part of the dispositional phase of this proceeding” (Matter of Grace Q., supra, at 895), hearsay evidence was admissible (see, Family Ct Act. § 624; Matter of Nicole Lee B., 256 AD2d 1103; see also, Matter of Demetrius X., 228 AD2d 804; cf., Matter of Cynthia C., 234 AD2d 929). Even without consideration of the hearsay evidence, petitioner established that respondent violated the conditions of the suspended judgment by refusing to provide a *962urine sample on July 8, 1997 and by failing to abide by an order of protection banning the children’s father from the home. (Appeal from Order of Erie County Family Court, Rosa, J.— Terminate Parental Rights.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.